Smith, C. J.,
delivered the opinion of the court.
Complainant filed his bill in the court below, praying that defendants ’ claim to the land in controversy be canceled as a cloud on his title. This land was formerly owned by the liquidating levee board, and all parties hereto claim under deeds executed thereto by Gwin and Hemingway, liquidating levee commissioners, and commissioners of the chancery'court in the case of Gibbs v. Green, reported in 54 Miss. 592. Complainant’s deed was executed on the 4th day of August, 1881, but was not recorded until the 13th day of February, 1884. The deed under which defendants claim was executed to their grantor on the 3d day of December, 1881, and recorded on the 13th day of the same month. When this last deed was executed, the grantee therein was without notice of complainant’s previous purchase of the land.
It is. wholly immaterial whether, in executing these deeds, Gwin and Hemingway were acting as commissioners of the chancery court or as liquidating levee commissioners, for in either event the deeds come within, the operation of the statute relative to the recording of *730deeds; consequently defendants’ grantor must be held to have been a bona fide purchaser, without notice of complainant’s interest in the land. It may be, as argued by counsel, that the reasons assigned by the court in Patterson v. Langston, 69 Miss. 402, 11 South. 932, holding that a deed executed by the auditor conveying land owned by the state does not come within the operation of this' statute, apply with equal force to the deeds here under consideration; but, be that as it may, we must decline to enlarge the exception which was ingrafted upon the statute by the decision in that case.
The court below granted to complainant the relief prayed for as to a portion of the land, decreeing against him as to the remainder thereof on grounds other than his failure to have his deed recorded. It should have dismissed the bill. It follows, from the foregoing views, that on the appeal of complainant, Eowan, the decree of the court below is affirmed, and on the appeal of defendant Nina W. Carlton it is reversed, and the bill dismissed.

Reversed, and bill dismissed.